Order of the County Court of Westchester County denying appellant’s motion for an order (1) reopening the above-entitled proceeding and the account or report of the Westchester Trust Company, as special guardian of Jane Stilwell, an infant; (2) vacating an order made herein dated February 17, 1930, confirming the report or account; and (3) granting leave to appellant, as general guardian of the infant, to file objections to the account or report, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.